1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DON PADILLA and GERI PADILLA,

 3        Plaintiffs-Appellees,

 4 v.                                                                       No. 29,223

 5 BRENT P. TOWNSLEY and JANELL M. TOWNSLEY,
 6 husband and wife, and SPECIALTY BUILDER, INC.,

 7        Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Nan G. Nash, District Judge

10 Robert D. Gorman
11 Albuquerque, NM

12 for Appellees

13   Madison, Harbour & Mroz, P.A.
14   Gregory D. Steinman
15   Rachel A. Bayless
16   Albuquerque, NM

17 for Appellants

18                            MEMORANDUM OPINION

19 VIGIL, Judge.

20        Defendants appealed from an order denying their motions in limine, and from

21 the district court’s findings of fact and conclusions of law. This Court issued a

22 calendar notice proposing to dismiss the case because it was not an appeal from a final
1 order. In response to our calendar notice, Defendants have given notice to this Court

2 that they do not oppose summary dismissal in this case. Therefore, for the reasons

3 discussed in our calendar notice, we dismiss the appeal.

4       IT IS SO ORDERED.

5
6                                        MICHAEL E. VIGIL, Judge

7 WE CONCUR:


8
9 MICHAEL D. BUSTAMANTE, Judge


10
11 TIMOTHY L. GARCIA, Judge




                                            2